           Case 1:20-cv-00969-LY Document 56 Filed 06/20/21 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION

NANCY KINNEY, et al.,                              §
   Plaintiffs,                                     §
                                                   §
v.                                                 §            CASE NO. 1:20-CV-00969-LY
                                                   §
INTERNATIONAL BUSINESS                             §
MACHINES CORPORATION,                              §
    Defendant.                                     §

 DEFENDANT’S ADVISORY TO OUT-OF-STATE PLAINTIFFS’ PARTIAL MOTION
       TO RECONSIDER AND AMEND ORDER TO GRANT TRANSFER

        This Court’s denial of Out-of-State Plaintiffs’ request to transfer their claims under 28

U.S.C. § 1631 was fully warranted, and those Plaintiffs’ motion to reconsider that denial offers no

good reason for the Court to second-guess itself.

        First, Plaintiffs attempt to muddy the waters concerning the Court’s obligations to transfer

a case dismissed for lack of jurisdiction pursuant to 28 U.S.C. § 1631. While they acknowledge

that such a decision is within the Court’s discretion (Dkt. 55, at 4), they also characterize § 1631

as including “mandatory language.” But neither § 1631 nor Plaintiffs’ own cited authority, Franco

v. Mabe Trucking Co., 991 F. 3d 616, 626 (5th Cir. 2021), mandates a transfer following such a

dismissal. To the contrary, Franco specifically held that “[t]he benefits of § 1631 are available only

when the transferor court determines that it is ‘in the interest of justice’ to transfer the case rather

than dismiss it, and the transferor court’s discretion serves as a guard against the provision being

abused to unfairly prejudice a defendant.” Id. at 626, n.8 (emphasis added). Thus, this Court has

no obligation to transfer the case and already rightly decided not to.

        Second, Plaintiffs suggest (Dkt. 55, at 7) that a transfer must be granted because if they

refile, their claims “may be time-barred.” However, they themselves implicitly acknowledge that




                                                                                                      1
           Case 1:20-cv-00969-LY Document 56 Filed 06/20/21 Page 2 of 3




in a new lawsuit, they could argue that their claims were equitably tolled by virtue of the pendency

of this lawsuit. Id. at 3 n.9 (citing Johnson v. Capital One, NA, 2014 WL 879564 (N.D. Tex. Mar

4, 2014), as “outlining equitable tolling requirements”). Thus, Plaintiffs provide no compelling

reason why this Court should reconsider its purely discretionary decision not to transfer the case

when instead, Plaintiffs could choose to bring their individual claims in any forum in which

personal jurisdiction is appropriate and let those courts determine whether equitable tolling is

warranted under these specific circumstances.

        Third, Plaintiffs’ cited authority does not support their argument that this Court should

reconsider its decision not to transfer the case. Neither of the two main cases invoked by Plaintiffs

would support transfer where, as in this case, Plaintiffs can invoke equitable tolling in seeking to

refile elsewhere, thus undermining any suggestion that a transfer is necessary to serve “the interest

of justice.” One of the two cases cited, Berry v. CIGNA/RSI-CIGNA, 975 F.2d 1188 (5th Cir.

1992), involved only the Fifth Circuit’s decision on whether to uphold a dismissal of a plaintiff

without prejudice based on that plaintiff’s own failure to prosecute the case, which is not a basis

for equitable tolling. The other case relied on by Plaintiffs, Franco, likewise involved no request

for, or discussion of, equitable tolling.

        Thus, because Plaintiffs have offered no good basis for this Court to reverse itself, their

motion to reconsider and transfer should be denied.




                                                 2
           Case 1:20-cv-00969-LY Document 56 Filed 06/20/21 Page 3 of 3




 Dated: June 20, 2021                    Respectfully submitted,

                                         /s/ Edward M. “Ted” Smith
                                         Edward M. “Ted” Smith
                                         (Texas Bar No. 00791682)
                                         Andrew Broadaway
                                         (Texas Bar No. 24082332)
                                         Alan Lin
                                         (Texas Bar No. 24085435)

                                         CORNELL SMITH MIERL
                                         BRUTOCAO BURTON, LLP
                                         1607 West Avenue
                                         Austin, Texas 78701
                                         Phone: (512) 328-1540
                                         Fax: (512) 328-1541
                                         tsmith@cornellsmith.com
                                         abroadaway@cornellsmith.com
                                         alin@cornellsmith.com

                                         Attorneys for Defendant
                                         International Business Machines Corporation



                                 CERTIFICATE OF SERVICE

       I hereby certify that on June 20, 2021, I electronically filed the foregoing with the Clerk

of Court using the CM/ECF system, which sent notification of such filing to the Court and

Plaintiffs’ counsel of record.

                                                             /s/ Edward M. “Ted” Smith
                                                             Edward M. “Ted” Smith




                                                 3
